       
 

IN THE UNITED STATES DISTRICT COURT. Us pia
FOR THE NORTHERN DISTRICT OF JEXASORHERW pig! COURT

TRICT )
FILED rms |

  

AMARILLO DIVISION
JESUS DOMINGUEZ MATA, § YAN 1 6 anon
TDCJ-CID No. 2020692, § CLERC
§ By Wows DISTR ICT CO
Plaintiff, § a et “VURT
§ — a — '
v. §  2:16-CV-256-Z ee
§
MARY LOU ROBINSON, et al., §
§
Defendants. §
MEMORANDUM OPINION

DISMISSING CIVIL RIGHTS COMPLAINT

Plaintiff JESUS DOMINGUEZ MATA, acting pro se and while a prisoner incarcerated in
the Texas Department of Criminal Justice, Institutional Division, has filed suit pursuant to Title 42,
United States Code, Section 1983 complaining against the above-referenced defendants and has
been granted permission to proceed in forma pauperis. For the following reasons, plaintiff's civil
rights complaint is DISMISSED.

JUDICIAL REVIEW

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (Sth Cir. 1990), if it is

frivolous,! malicious, fails to state a claim upon which relief can be granted, or seeks monetary

 

! A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (Sth Cir. 1993);
see Denton v. Hernandez, 504 U.S. 25 (1992). To determine whether a complaint is frivolous under 28 U.S.C. §
1915(d), the Court must inquire whether there is an arguable “‘factual and legal basis of constitutional dimension for
the asserted wrong.’” Spears v. McCotter, 766 F.2d 179, 181 (Sth Cir. 1985) (quoting Watson v. Ault, 525 F.2d 886,
892 (5th Cir. 1976)). The review of a complaint for factual frivolousness nevertheless is quite limited and “only
appropriate in the limited class of cases wherein the allegations rise to the level of the irrational or the wholly

 
relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A; 28 U.S.C. §
1915(e)(2). The same standards will support dismissal of a suit brought under any federal law by
a prisoner confined in any jail, prison, or other correctional facility, where such suit concerns
prison conditions. 42 U.S.C. 1997e(c)(1). A Spears hearing need not be conducted for every pro
se complaint. Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (Sth Cir. 1991).?
PLAINTIFF’S CLAIMS

Plaintiff filed a “writ of mandamus” against three named defendants: Mary Lou Robinson,
Clinton Averitte, and the United States prosecutor assigned to his criminal case. By his writ,
plaintiff does not cite specific factual allegations of misconduct by defendants (ECF No. 3). The
writ appears to only be a general complaint, but plaintiff specifically sues the former United States
Senior District Judge, the former United States Magistrate Judge, and presumably the United States
Department of Justice Prosecutor, all of the Amarillo Division of the Northern District of Texas.

ANALYSIS

At the time of this filing, plaintiff was an inmate housed at the Texas Department of

Criminal Justice (TDCJ) Clements Unit in Amarillo, Texas. The Court notes plaintiffs writ

conforms to the handwriting and pattern of a sanctioned litigant who assists other Clements Unit

 

incredible,” not just to the level of the unlikely. Booker, 2 F.3d at 114. Nor is /egal frivolousness synonymous with
mere unlikeliness. The Supreme Court of the United States and the United States Court of Appeals for the Fifth Circuit
repeatedly counsel district courts against dismissing petitions that have some chance of success. See, e.g., Denton v.
Hernandez, 504 U.S. 25 (1992); Neitzke v. Williams, 490 U.S. 319, 329 (1989); Booker, 2 F.3d at 116. That caution
notwithstanding, a “claim against a defendant who is immune from suit is frivolous because it is based upon an
indisputably meritless legal theory. See Neitzke, 490 U.S. at 327; Booker, 2 F.3d at 116.

2 Green vs. McKaskle, 788 F.2d 1116, 1120 (Sth Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”)

-2-
prisoners with litigation in defiance of Court sanctions to the other prisoners’ detriment. This
appears to be such a case, where no facts relate to this plaintiff and the complaint or request for
mandamus is filled only with legal references unrelated to factual allegations.

Federal district courts “have original jurisdiction of any action in the nature of mandamus
to compel an officer or employee of the United States or any agency thereof to perform a duty
owed to the plaintiff.” 28 U.S.C. § 1361. However, plaintiff's allegations establish no federal
constitutional or statutory violation specific to the plaintiff or to any other individual.

Additionally, Rule 8 of the Federal Rules of Civil Procedure requires that a civil pleading
submitted to the Court must contain “a short and plain statement of the claim showing that the
pleader is entitled to relief.” FED. R. Civ. P. 8(a)(2). Each claim must include enough factual
allegations “to raise a right to relief above the speculative level.” Bell Ail. Corp. v. Twombly, 550
U.S. 544, 555 (2007). Rule 8 also requires that the pleading contain “a demand for the relief
sought.” FED. R. Civ. P. 8(a)(3). Although no technical form is required, each allegation in a
pleading must be simple, concise and direct. FED. R. Civ. P. 8(d)(1). Such a statement and demand
is necessary to provide the opposing party with fair notice of what the claim is, the grounds upon
which it rests, and the relief being sought. In reviewing the adequacy of a pleading, the task of the
Court is not to decide if the pleading party will eventually be successful, but to determine if a
“legally cognizable claim” has been asserted. Thompson v. City of Waco, Tex., 764 F.3d 500, 502-
03 (5th Cir. 2014).

Plaintiff's complaint is wholly inadequate and fails to provide anything related to a request
for relief or grounds for his suit. To the extent plaintiff thinks the Court should sift through his

attachments to guess at his claims, the Court declines to do so.
The Court cannot act as plaintiff's attorney and construct his claims for him. As a pro se
litigant, plaintiff has assumed that role for himself. Plaintiff ultimately is the master of his
complaint and the person responsible for articulating the facts that give rise to a cognizable claim.
Davis v. Scott, 157 F.3d 1003, 1005-1006 (Sth Cir. 1998).

Additionally, to any extent plaintiff's claims relate to actions taken by the defendants
against him in some other criminal or civil litigation in this district, all defendants sued by plaintiff
are entitled to immunity. The United States District Judge and United States Magistrate Judge are
entitled to absolute judicial immunity for judicial acts, and the United States prosecutor is entitled
to prosecutorial immunity. Judges are absolutely immune from liability for damages for judicial
acts “that are not performed in clear absence of all jurisdiction, however erroneous the act and
however evil the motive.” Johnson v. Kegans, 870 F.2d 992, 995 (5th Cir. 1989), cert. denied, 492
U.S. 921 (1989). Prosecutors are immune from section 1983 suits for acts that are within the scope
of their prosecutorial duties. Imbler v. Pachtman, 424 U.S. 409 (1976). Prosecutorial immunity
has been extended to a prosecutor's actions in initiating, investigating, and pursuing a criminal
prosecution. Cook v. Houston Post, 616 F.2d 791, 793 (Sth Cir. 1980). This immunity encompasses
acts within the judicial phase of criminal proceedings, even if the prosecutor has acted maliciously,
wantonly, or negligently. Rykers v. Alford, 832 F.2d 895, 897 (Sth Cir. 1987). Thus, to any extent
plaintiff also seeks damages against any defendant, his claims are barred by immunity.

CONCLUSION
For the reasons set forth above and pursuant to Title 28, United States Code, sections

1915A and 1915(e)(2), as well as Title 42, United States Code, section 1997e(a), it is ORDERED

that the Civil Rights Complaint by plaintiff filed pursuant to Title 42, United States Code, section

 
1983 be DISMISSED without prejudice for failure to comply with Rule 8 of the Federal Rules of
Civil Procedure.

SO ORDERED.

January lf , 2020.

 

MATTHEW J. KACSMARYK
UNIVED STATES DISTRICT JUDGE
